                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


CHESTER STABENOW,
                                                                   ORDER
                     Plaintiff,
       v.                                                       19-cv-1058-jdp

CITY OF EAU CLAIRE, et al.,

                     Defendants.


       On February 17, 2021, plaintiff filed a motion to compel discovery (dkt. 41),

reporting that defendants had not provided responses to all of his discovery demands and

that he needed this information before the March15, 2021 deadline to file dispositive

motions.    On February 24, 2021, defendants responded by conceding that they had not

provided everything as quickly as plaintiff would have liked, but contending that under the

totality of the circumstances (which they outlined), they had met and would continue to

meet their discovery obligations. See dkt. 43.

       At this juncture, I seriously doubt that there is any undisclosed information left for

the court to order defendants to disclose, so I am going to deny the motion as moot. Even

so, Rule 37(a)(5)(A) provides for the possibility of at least partial cost-shifting because

defendants provided some of the information after the motion was filed. If plaintiff wishes

to argue for reimbursement of some of his costs incurred filing this motion, then he may

submit his request not later than July 13, 2021, with any response due by July 20, 2021.


       Entered this 6th day of July, 2021.

                                             BY THE COURT:
                                             /s/

                                             STEPHEN L. CROCKER
                                             Magistrate Judge
